Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The drawing objections are maintained as the applicant has failed to demonstrate the method steps for intended use. The claim objections are withdrawn due to the amendments. The double patenting rejection is withdrawn due to the amendments.
There is some new matter in the applicant’s amendments.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of Claims 1-20 (there are clearly method steps being applied, which are not shown in the drawings, e.g. flowchart) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has amended Claim 8 and added Claim 21 (basically same as Claim 8 except 8 is for charging and for 21 is discharging) which recite a “charge voltage is more than the reference voltage… charge voltage is equal to or less than the reference voltage”. The applicant does not disclose these elements in the originally filed disclosure. Therefore, they represent new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kimoni et al (USPGPN 20170208426) in view of Namuduri et al (USPGPN 20160185225)
Independent Claim 1, Kimoni teaches a battery operated asset tracker (¶[84], Figs. 1A-35D), comprising: a battery unit (124), comprising a rechargeable battery (¶’s [55, 56] describes charging the battery, which one having ordinary skill in the art understands to mean it is rechargeable), a power management controller coupled with the battery unit and adapted to received, from two or more sensors, input signals related to performance parameters of the rechargeable battery (¶’s [06, 50, 54, 70, 108], sensors for battery life and sensors for time to display the battery life in bars and life in time remaining), and control charging of the battery unit (charging described in ¶’s [55, 56], which means a controller is used for it, even if USB controller, ¶[56] describes a microcontroller being the controller, which one of ordinary skill in the art would understand to be the controller of the asset tracker, see also ¶’s [65,79,80,111,114), and the battery unit powering the battery operated asset tracker (¶[84]).
Kimoni is silent to the battery unit comprises a rechargeable lithium ion battery and a supercapacitor, two or more battery sensors (to advance prosecution), and the power management controller control charging of the battery unit by
routing received electrical power to the rechargeable lithium ion battery to recharge the rechargeable lithium ion battery or routing received electrical power to the supercapacitor to charge the supercapacitor based on the received input signal and control discharging of the battery unit by providing electrical power from the rechargeable lithium ion battery
and providing electrical power from the rechargeable lithium ion battery to power the device or providing electrical power from the supercapacitor to power the device.

routing received electrical power to the rechargeable lithium ion battery to recharge the rechargeable lithium ion battery or routing received electrical power to the supercapacitor to charge the supercapacitor based on the received input signal and control discharging of the battery unit by providing electrical power from the rechargeable lithium ion battery (¶’s [68-70, 73, 74, 76-78] describes both of these scenarios)
and providing electrical power from the rechargeable lithium ion battery to power the device or providing electrical power from the supercapacitor to power the device (¶’s [68-70, 73, 74, 76-78] describes both of these scenarios). One having ordinary skill in the art understands that by having two different power sources it serves to solve the problem of having a backup power source in case one of them fails [damage]/runs out of power (thus improved longevity). Furthermore, one having ordinary skill in the art understands that a battery will be able to store charge longer and with more power while a supercapacitor can handle higher power input/output rates along with more charging/discharging cycling, thus having a dual system serves to improve the flexibility and longevity (reduced damage and longer charge being able to be held). In addition, by checking for temperature and state of charge SOC it serves to improve safety and 
It would have been obvious to a person having ordinary skill in the art to modify Kimoni with Namuduri to provide improved flexibility, longevity, and safety.
Dependent Claim 23, the combination of Kimoni and Namuduri teaches one of the input signals indicates an ambient temperature, and wherein controlling discharging of the battery unit further comprises comparing the ambient temperature against a predetermined maximum battery operating temperature and providing electrical power from the lithium ion battery to power the battery-operated asset tracker if the ambient temperature is less than or equal to the predetermined maximum battery operating temperature and providing electrical power from the supercapacitor to power the battery-operated asset tracker if the ambient temperature is more than the predetermined maximum battery operating temperature (see Namuduri ¶’s [73, 84-89, 107, 112, esp. 84-89 & 107] describes both being below and above the temperature thresholds, with ¶[107] describing power received from ultra/supercapacitor 42 being used to charge battery 40 when the ambient temperature is below a threshold).
Dependent Claim 24, the combination of Kimoni and Namuduri teaches one of the input signals indicates an ambient temperature, and wherein controlling discharging of the battery unit further comprises comparing the ambient temperature against a predetermined minimum battery operating temperature and providing electrical power from the lithium ion battery to power the battery-operated asset tracker if the ambient temperature is more than or equal to the .
Claims 9, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kimoni in view of Namuduri, further in view of Nishikawa et al (JP 2018057091 A)
Dependent Claim 9 and 22, the combination of Kimoni and Namuduri is silent to one of the input signals indicates a charge current and controlling charging of the battery unit further comprises comparing the charge current against a predetermined charge current set point and routing the received electrical power to the lithium ion battery if the charge current is more than or equal to the predetermined charge current set point and routing the received electrical power to the supercapacitor if the charge current is less than the predetermined charge current set point, one of the input signals indicates a charge current, and wherein controlling discharging of the battery unit further comprises comparing the charge current against a predetermined charge current set point and providing electrical power from the lithium ion battery to power the battery-operated asset tracker if the discharge current is more than or equal to the predetermined discharge current set point and providing electrical power from the supercapacitor to power the battery-operated asset tracker if the discharge current is less than the predetermined discharge current set point.
Nishikawa one of the input signals indicates a charge current and controlling charging of the battery unit further comprises comparing the charge current against a predetermined charge 
It would have been obvious to a person having ordinary skill in the art to modify Kimoni in view of Namuduri with Nishikawa to provide improved efficiency and battery longevity.
Dependent Claim 12, Kimoni is silent to the received electrical power is provided by a solar power system, and one of the input signals indicates solar energy availability.
Nishikawa teaches the received electrical power is provided by a solar power system, and one of the input signals indicates solar energy availability (the abstract describes these features [capacitor 14, similar to a supercapacitor; battery 15; solar battery is a solar energy, with current being the solar energy availability parameter], describes this method serves to provide improved 
It would have been obvious to a person of ordinary skill in the art to modify Kimoni in view of Namuduri with Nishikawa to provide improved efficiency, size, and long-lasting power
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kimoni in view of Namuduri, further in view of Dias et al (USPGPN 20020117993)
Dependent Claims 10 and 11, the combination of Kimoni and Namuduri is silent to one of the input signals indicated an ambient temperature and controlling charging of the battery unit further comprises comparing the ambient temperature against a predetermined maximum battery operating temperature and routing the received electrical power to the lithium ion battery if the ambient temperature is less than or equal to the predetermined maximum battery operating temperature and routing the received electrical power to the supercapacitor if the ambient temperature is more than the predetermined maximum battery operating temperature (Claim 10) and one of the input signals indicated an ambient temperature and controlling charging of the battery unit further comprises comparing the ambient temperature against a predetermined maximum battery operating temperature and routing the received electrical power to the lithium ion battery if the ambient temperature is less than or equal to the predetermined maximum battery operating temperature and routing the received electrical power to the supercapacitor if the ambient temperature is more than the predetermined maximum battery operating temperature (Claim 11; while ¶[107] of Namuduri describes charging when compared to an ambient temperature threshold, it is not necessarily the max/minimum)

It would have been obvious to a person having ordinary skill in the art to modify Kimoni in view of Namuduri with Dias to provide improved battery longevity.
The combination of Kimoni, Namuduri, and Dias teaches routing the received electrical power to the supercapacitor if the ambient temperature is more than the predetermined maximum battery operating temperature, and routing the received electrical power to the supercapacitor if the ambient temperature is more than the predetermined maximum battery operating temperature (Namuduri teaches routing of power to/from either the supercapacitor or the battery based on ambient temperature for discharging in ¶’s [84-89, 107], it is more based on discharging, and Dias teaches that at some limits, battery charging is stopped, while one having ordinary skill in the art understands that batteries have smaller temperature range sensitivity than super capacitors [official notice taken], the combination of the two with Kimoni would serve to meet the problem .
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kimoni in view of Namuduri, further in view of Lewis et al (USPGPN 20180043784)
Dependent Claims 8 and 21, the combination of Kimoni and Namuduri teaches one of the input signals comprises a state of charge of the lithium ion battery and controlling charging of the battery unit further comprises comparing the state of charge against a reference charge set point and routing the received electrical power to the lithium ion battery if the state of charge is less than the reference charge set point and routing the received electrical power to the supercapacitor if the charge voltage is equal to or more than the reference charge set point (¶’s [06, 73, 86-101, 104], describe charging one or the other where these limitations are met), and one of the input signals comprises a charge voltage of the lithium ion battery, and wherein controlling discharging of the battery unit further comprises comparing the charge voltage against a reference voltage and providing electrical power from the lithium ion battery to power the battery-operated asset tracker if the charge voltage is more than the reference voltage and providing electrical power from the supercapacitor to power the battery-operated asset tracker if the charge voltage is equal to or less than the reference voltage (¶’s [06, 73, 86-101, 104], describe discharging one or the other where these limitations are met).
Kimoni is silent to determining voltage and comparing to a voltage reference.
Lewis teaches determining voltage and comparing to a voltage reference (¶’s [31, 43, 44, 52] along with Figs. 2A-2D demonstrates a scenario where a battery voltage [steps 252, 256, 258] is measured to determine if charging is required, if it does, then it is charged, otherwise, the 
It would have been obvious to a person having ordinary skill in the art to modify Kimoni in view of Namuduri with Lewis to provide improved safety.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859